Citation Nr: 1328173	
Decision Date: 09/04/13    Archive Date: 09/10/13

DOCKET NO.  07-24 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to an increased rating greater than 10 percent for a low back strain.  

2.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability due to a prescription for Xanax by a VA medical facility.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active service in the United States Navy from January 1990 to November 1993.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2006 and August 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Board remanded the appeal in September 2010 for further development.  The case has since been returned to the Board for appellate review.  

In the same September 2010 Board decision, the Board also adjudicated and granted the issue of service connection for posttraumatic stress disorder (PTSD).  Thus, this issue is no longer on appeal before the Board.

In May 2010, the Veteran presented testimony at a travel board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 

The issues of whether new and material evidence has been submitted for entitlement to service connection for a seizure disorder and gastroesophageal reflux disease (GERD) and entitlement to service connection for a left wrist disorder have been raised by the record, but have not been adjudicated by the RO.  See e.g. August 2013 Written Brief Presentation.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the RO for appropriate action.  



FINDINGS OF FACT

1.  The manifestations of the Veteran's low back strain have more nearly approximated forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees and muscle spasm or guarding severe enough to result in an abnormal gait.

2.  The Veteran's low back strain is not productive of forward flexion of the thoracolumbar spine limited to 30 degrees or less; favorable ankylosis of the entire thoracolumbar spine; or, incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  He does not have a separate neurological disability distinct from his low back strain.

3.  The Veteran does not have additional disability from an alleged over-prescription of Xanax caused by VA medical care.  


CONCLUSIONS OF LAW

1.  The criteria have been met for a 20 percent rating, but no greater, for a service-connected low back strain.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2012).

2.  The criteria for entitlement to compensation under the provisions of 38 U.S.C.A. 
§ 1151 for additional disability from alleged overprescribed Xanax caused by VA medical care have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.361, 17.32 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

For both the increased rating and § 1151 issues, review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of VCAA letters sent from the RO to the Veteran in May 2006, January 2008, October 2008, and September 2010.  These letters satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate his increased rating and § 1151 claims; (2) informing him about the information and evidence the VA would seek to provide; and (3) informing him about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

In addition, the May 2006 and October 2008 VCAA letters advised the Veteran of the elements of a disability rating and an effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

Moreover, the October 2008 VCAA notice letter advised the Veteran of the additional notice requirements for increased rating claims.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (minimum notice requirements pursuant to VCAA for an increased rating claim), rev'd in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice, and rejecting Veteran-specific notice as to the effect on daily life and as to the assigned or cross-referenced diagnostic code under which the disability is rated).  The outcome of these holdings is that VCAA notice for an increased rating claim does not have to be individually tailored to each Veteran's particular facts, but rather only a generic notice is required.  The October 2008 VCAA letter was fully sufficient.  

Thus, the Veteran has received all required notice in this case, such that there is no error in the content of VCAA notice.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  

With regard to the timing of VCAA notice, the U.S. Court of Appeals for Veterans Claims (Court) and Federal Circuit Court have held that VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  In the present case, the RO issued all required VCAA notice prior to the respective rating decisions on appeal.  Thus, there is no timing error.   

With respect to the duty to assist, the RO has secured the Veteran's service treatment records, VA treatment records, and several VA examination reports.  For his part, the Veteran has submitted personal statements, hearing testimony, argument from his representative, and private medical evidence.  

At the hearing, the Veteran mentioned additional private medical treatment that may be relevant to the claims at issue.  Pursuant to the Board's September 2010 remand, the RO sent the Veteran September 2010 correspondence advising him that in order to obtain these records, the Veteran must fully complete VA Forms 21-4142 (Authorization and Consent to Release Information to the Department to Veterans Affairs), with the private providers' names and addresses.  Despite the RO's letter, the Veteran did not provide the providers' names and addresses when he filled out the VA Forms 21-4142.

The duty to assist is not a one-way street; a claimant cannot remain passive when he has relevant information.  See Wamhoff v. Brown, 8 Vet. App. 517 (1996) (VA has duty to assist the Veteran, not a duty to prove his claim while the Veteran remains passive); accord Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran must authorize the release of existing records in a form acceptable to the person, company, agency or other custodian holding the records.  38 C.F.R. § 3.159(c)(1)(i)-(ii).  In this case, the Veteran has not provided the necessary, adequate authorization for VA to request private medical records after the RO's request for such authorization.  The Board is satisfied the RO has made reasonable efforts to obtain these private medical records, and no further effort is required.  38 C.F.R. § 3.159(c).

A VA medical opinion was also obtained in June 2008 in connection with the claim for compensation under 38 U.S.C.A. § 1151, and the Veteran was afforded a VA examination with an additional medical opinion in October 2011.  The Board finds that the October 2011 VA examination and medical opinion are adequate, as they were predicated on a physical examination and a full reading of the claims file, including the Veteran's own statements and allegations.  As discussed below, the examiner provided a rationale for the opinion stated, relying on and citing to the records reviewed.  

The Veteran was also afforded VA examinations in July 2006 and August 2009 in connection with his claim for an increased evaluation for his service-connected low back disability.  The Board also finds that these VA examinations obtained are adequate, as they were predicated on a review of the Veteran's medical history as well as on an examination and fully address the rating criteria that are relevant to rating the low back disability in this case.  The examinations considered functional loss and whether there were incapacitating episodes.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected low back disability since he was last examined in August 2009. 38 C.F.R. § 3.327(a).  Indeed, there is no allegation or evidence revealing any worsening of the low back disability since that time.  In any event, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Thus, there is adequate medical evidence of record to make a determination in this case.  

With regard to the May 2010 travel board hearing for the § 1151 claim, in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2); Procopio v. Shinseki, 26 Vet. App. 76 (2012).  At the travel board hearing, the Veterans Law Judge, the Veteran, and the representative outlined the § 1151 issue on appeal and engaged in a discussion as to substantiation of that claim.  The elements of additional disability and causation for purposes of § 1151 entitlement were discussed by the parties at that hearing.  Potential favorable outstanding private medical evidence was discussed. The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  Overall, the hearing was legally sufficient, and there has been no allegation to the contrary.  Moreover, the Veteran and his representative have not requested another hearing.  As to the increased rating for the low back disability, the Veteran specifically indicated that he did not want to provide testimony on this particular issue during the May 2010, although they wanted the issue to remain on appeal.   

With regard to the previous September 2010 Board remand, the Board finds that the RO substantially complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  Specifically, pursuant to the remand, the RO sent the Veteran medical authorization forms to secure potential private medical evidence and afforded the Veteran an October 2011 VA medical examination and opinion for his § 1151 claim.  As such, the RO has substantially complied with the Board's instructions.  

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.




Governing Laws and Regulations for Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and coordination of rating with impairment of function. 38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  VA regulation indicates that the Veteran's entire history is reviewed when assigning a disability evaluation per 38 C.F.R. § 4.1.  

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).  

With any form of arthritis, painful motion is an important factor of disability.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.  Moreover, the Court has held that the application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  When § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 3-5 (2011). 

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 indicate that painful motion of a major joint or groups caused by degenerative arthritis, where the arthritis is established by X-ray, is deemed to be limited motion and entitled to a minimum 10 percent rating, per joint, combined under Diagnostic Code 5003, even though there is no actual limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37; Layno v. Brown, 6 Vet. App. 465, 469 (1994).  


Analysis - Increased Evaluation for Low Back Strain

The Veteran's low back strain disability has been assigned a 10 percent rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237 (lumbosacral strain).  This 10 percent rating has remained in effect since June 19, 2003.        

The Veteran filed an increased rating claim for his service-connected low back strain disability in March 2006.  The Veteran's entire history is reviewed when assigning a disability evaluation.  38 C.F.R. § 4.1.  However, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Court has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  That is to say, the Board must consider whether there have been times when his low back strain disability has been more severe than at others, and rate it accordingly.  

The criteria for spine disorders were amended in September 2002 and again in September 2003.  See 67 Fed. Reg. 54,345-54,349 (Aug. 22, 2002); 68 Fed. Reg. 51,454 (Aug. 27, 2003).  In this case, the Veteran's increased rating claim was received by the RO in March 2006, which was subsequent to the final amendments.  Thus, only the most current version of the rating criteria (i.e., the September 2003 amendments) is for application.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000. See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  

The September 2003 amendments indicate that a back disorder, in particular intervertebral disc syndrome, (preoperatively or postoperatively) can be evaluated under the General Rating Formula for Diseases and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 

The General Rating Formula for Diseases and Injuries of the Spine is as follows:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:  

A 10% evaluation will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of height. 

A 20% rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 30% evaluation is assigned for forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine. 

           A 40% rating requires evidence of unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50% evaluation will be assigned with evidence of unfavorable ankylosis of the entire thoracolumbar spine. 

A 100% rating requires evidence of unfavorable ankylosis of the entire spine. 

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2):  (See also Plate V)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (4):  Round each range of motion measurement to the nearest five degrees. 

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (in effect after September 26, 2003). 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is as follows:

A 10% rating requires evidence of incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months. 

A 20% rating requires evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. 

A 40% rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. 

A 60% rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

Note 1:  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

Note 2:  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment. 

38 C.F.R. § 4.71a, Diagnostic Code 5243 (in effect after September 26, 2003). 

The evidence of record supports an increased 20 percent rating for the Veteran's low back strain under the General Rating Formula for Diseases and Injuries of the Spine.  As to the orthopedic manifestations of the low back, a May 2006 VA medical record revealed that forward flexion of the thoracolumbar spine was limited to 45 degrees ("flexion limited to 50% of normal range").  In addition, the Veteran and his co-workers have credibly stated on several occasions that his low back disability causes muscle spasm or guarding severe enough to result in an abnormal gait during flare-ups.  His co-workers also credibly stated that they observed the Veteran walking "crooked and slow" at work and had difficulty rising from his desk.  See Veteran's July 2006 and November 2006 statements; May 2006 co-worker statements.  Throughout the appeal, the Veteran has stated that his low back pain has become more constant to the point where he experienced it on a daily basis.  The Board has considered the effects of pain and other functional loss factors in granting an increased 20 percent rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Mitchell, 25 Vet. App. at 38; DeLuca, 8 Vet. App. at 206.  Furthermore, although the July 2006 and August 2009 VA examinations and several VA treatment notes do not support some of these findings, the Board finds that the overall evidence warrants a higher 20 percent rating.  

The Board has also considered whether a rating in excess of 20 percent is warranted for the Veteran's low back strain.  However, the evidence does not support a higher rating.  In this regard, the Veteran has not been shown to have favorable ankylosis of the entire thoracolumbar spine or forward flexion of the thoracolumbar spine 30 degrees or less, which is the criteria for a 40 percent evaluations.  Specifically, the July 2006 VA examination found him to have 65 degrees lumbar flexion with consideration of pain, and the August 2009 VA examination revealed 90 degrees of lumbar flexion with consideration of pain and fatigue.  Repetitive motion and pain were considered.  

The Board does acknowledge that a May 2006 VA chiropractor note indicated he had pain at 30 degrees of flexion.  However, the chiropractor specifically indicated that the range of motion was estimated.  Thus, the Board concludes that this finding is entitled to less probative weight than the July 2006 and August 2009 VA examinations that include measured range of motion testing and yielded actual results.  Thus, the other range of motion findings of record outweigh the May 2006 chiropractic note, which is the only medical evidence of forward flexion limited to 30 degrees or less.  

Moreover, there is no indication that the Veteran has ankylosis.  The Board notes that ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint," citing Stedman's Medical Dictionary 87 (25th ed. 1990)).  Based on the foregoing range of motion findings, it is apparent that the Veteran's spine is not fixated or immobile.  In addition, the August 2009 VA examiner specifically stated that there was no ankylosis. 

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's service-connected low back strain is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 200 percent rating, and no higher.  In this regard, the Board observes that the Veteran has complained of pain on numerous occasions.  However, the effect of the pain in the Veteran's back is contemplated in the 20 percent rating assigned above.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  Indeed, the evidence does not show that such pain causes functional loss more closely approximating ankylosis or forward flexion limited to 30 degrees or less.  Even with pain, the Veteran had forward flexion to 65 degrees during the July 2006 VA examination, and the examiner stated that there was no fatigue, incoordination, lack of endurance or additional loss of motion due to pain following repetitive use.  The August 2009 VA examiner noted that the Veteran had pain and fatigue following repetitive motion, yet observed that his range of motion was normal.  Notably, the Court has held that pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion. Mitchell v. Shinseki, 25 Vet. App. 32 (2011); 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

In addition, the evidence of record does not show the Veteran to have had incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  As previously noted, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1.  The Board observes that there are no treatment records associated with the claims file indicating that the Veteran was prescribed bed rest by any physician for at least four weeks.  Moreover, both the July 2006 and August 2009 VA examiners noted there were no incapacitating episodes.  The Veteran himself has reported "flare-ups" and incapacitating episodes, and a May 2006 VA chiropractic consultation note indicated that the Veteran stayed at home and rested in bed for one week due to severe pain during a flare-up.  However, such evidence still does not demonstrate a total duration of at least 4 weeks but less than 6 weeks during any 12 month period, which is required for a higher 40 percent rating.  

After reviewing the record, the Board further finds that a separate disability rating is not warranted because the evidence does not demonstrate that the Veteran suffers from a separate neurological disability distinct from his service-connected low back strain.  The more probative evidence of record does not identify any separate neurological findings or disability not already contemplated under the discussed pertinent criteria.

The Veteran has occasionally reported radiation of pain in his lower extremities, but at other times, he has denied any such problems.  A May 2007 private chiropractor report also noted sciatica; however, the neurological testing at the July 2006 and August 2009 VA examinations was normal, and there were no neurological abnormalities found.  The VA examiners observed normal sensation, normal muscle tone, normal strength, normal motor examination, no muscle atrophy or weakness, a negative Lasegue sign, and no lumbar radiculopathy.  VA treatment records dated from 2003 to 2008 are also negative for objective evidence of a neurological disorder due to his low back disability.  

The Board concludes that the objective findings of the VA examinations are most probative, as they specifically tested for and found no neurological abnormalities.  Thus, the preponderance of the evidence shows that the Veteran does not have radiculopathy or other neurological disabilities, despite his own occasional reports.  Therefore, the Board concludes that the Veteran does not suffer from additional neurological deficiency so as to warrant a separate disability rating under the diagnostic codes pertinent to rating neurological disorders. See Bierman, 6 Vet. App. at 129-132.

Accordingly, the Board concludes the evidence supports a 20 percent rating, but no higher, for the Veteran's service-connected low back strain.  38 C.F.R. § 4.3.  


Hart Consideration

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007), the Board has determined that there is no basis to "stage" the Veteran's 20 percent rating for his service-connected low back disability.  The 20 percent rating granted in this decision should be effective throughout the entire appeal period.     


Extraschedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant referring the case for extra-schedular consideration, for the Veteran's service-connected low back disability.  38 C.F.R. § 3.321(b)(1).  The Board finds that the Veteran's low back symptomatology is fully addressed by the rating criteria under which his disability is rated.  Because the rating criteria reasonably describe the claimant's disability level and symptomatology for his low back, the Veteran's disability picture is contemplated by the Rating Schedule, such that the assigned schedular evaluations are, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008); VAOPGCPREC 6-96.  The evidence does not show anything unique or unusual about the Veteran's low back disability that would render the schedular criteria inadequate.  There are no additional symptoms of his low back disability that are not addressed by the Rating Schedule.  In assigning the current 20 percent rating, the Board has considered the factors of functional loss listed in 38 C.F.R. §§ 4.40 and 4.45 and 4.59 and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Although the Veteran's low back disability interferes with his ability to work, (see e.g., July 2006 VA examination, May 2006 VA chiropractic note), such interference is also contemplated by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Because the threshold step of Thun is not met here, and the Veteran's low back disability picture is contemplated by the Rating Schedule, it is not necessary to consider the second step of whether the claimant has an exceptional disability picture that exhibits other related factors identified in the regulations as "governing norms," such as marked interference with employment or frequent periods of hospitalization.  22 Vet. App. at 116.  See also 38 C.F.R. § 3.321(b)(1).   

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected low back strain under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


Governing Law and Regulations for Section 1151 Claim

Section 1151 compensation is awarded for qualifying additional disability in the same manner as if such additional disability were service-connected.  The purpose of the statute is to award benefits to those Veterans who were disabled as a result of VA treatment or vocational rehabilitation.  38 U.S.C.A. § 1151(a) (West 2002 and Supp. 2012).

For purposes of establishing entitlement to section 1151 benefits, a disability or death is a qualifying additional disability or qualifying death if the disability or death:

           (1) was not the result of the Veteran's willful misconduct; and
           
(2) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was -

(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or

(B) an event not reasonably foreseeable.

38 U.S.C.A. § 1151(a); 38 C.F.R. § 3.361(a)-(d).  

First, there must be evidence of additional disability, as shown by comparing the Veteran's condition before and after the VA medical care in question.  38 C.F.R. § 3.361(b).  VA considers each body part or system separately.  The additional disability must not be the result of the Veteran's willful misconduct.  38 U.S.C.A. § 1151(a); 38 C.F.R. § 3.301(c)(3).

Second, the additional disability must be caused by hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program furnished the Veteran by VA.  38 C.F.R. § 3.361(c).  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  In order for additional disability to be compensable under 38 U.S.C.A. § 1151, the additional disability must have been actually caused by, and not merely coincidental to, hospital care, medical or surgical treatment, or medical examination furnished by a VA employee or in a VA facility.  38 C.F.R. § 3.361(c)(1).  Additional disability caused by a Veteran's failure to follow properly-given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).  

Third, with regard to causation, the proximate cause of the disability, as opposed to a remote contributing cause, must be 1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or 2) an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361(d).

With regard to carelessness or negligence, to establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination was the proximate cause of a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(1). 

With regard to reasonable foreseeability, whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2).  But if the Board makes an initial determination that any additional disability was not caused by VA, the Board is not required to make a finding as to whether the event in question was reasonably foreseeable.  See 38 C.F.R. § 3.361(c); Loving v. Nicholson, 19 Vet. App. 96, 99-100 (2005).  

Thus, section 1151 contains two causation elements - a Veteran's disability must not only be "caused by" the hospital care or medical treatment he received from VA, but also must be "proximate[ly] cause[d]" by the VA's "fault" or an unforeseen "event."  See 38 U.S.C.A. § 1151(a)(1).

VA regulations provide that informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure or course of treatment the expected benefits, reasonably foreseeable associated risks, complications, or side effects, reasonable and available alternatives, and anticipated results if nothing is done.  See 38 C.F.R. § 17.32(c).  Under 38 C.F.R. § 17.32(d), the informed consent process must be appropriately documented in the medical record.  In addition, signature consent is required for all diagnostic and therapeutic treatments or procedures that require the use of sedation, anesthesia or narcotic analgesia; are considered to produce significant discomfort to the patient; have a significant risk of complication or morbidity; or require injections of any substance into a joint space or body cavity.  Id.

In determining whether compensation is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


Analysis - Section 1151 Claim

The Veteran has contended that he sustained additional disability from overprescribed Xanax by VA from 2003 to 2007.  He has asserted that, at one point, he was on 360 milligrams of Xanax a month as prescribed by Dr. H.R., MD. (initials used to protect privacy), at the VA Medical Center in Salisbury, North Carolina.  He stated that he was on this dosage level for approximately three years.  The Veteran claims that his additional disability from this care includes permanent mental impairment due to increased anxiety (panic attacks) and increased memory loss due to being overmedicated with Xanax, as well as a Xanax addiction itself.  He has claimed that he can no longer work in part due to this over prescription of Xanax.  He checked into a drug detox center in July 2007 due to his Xanax addiction, and the Veteran has been off Xanax since 2007.  He now takes Lexapro to control his anxiety.  See August 2007 section 1151 claim; November 2007 Report of Contact; January 2008 Veteran's statement; May 2010 hearing testimony.

A discussion of the pertinent medical and lay evidence of record is as follows:

An August 2000 private Duke University Medical Center record reveals a new onset seizure disorder at that time.  It was noted that the Veteran was already taking 0.5 milligrams of Xanax twice a day for an anxiety disorder.  

The Veteran underwent private treatment from Dr. F.P., MD., in May 2001 and January 2002.  These treatment reports record that a withdrawal from his Xanax medication was probably the precipitating factor for the seizure the Veteran experienced in 2000.  It was noted that the Veteran understood that he should not abruptly stop his Xanax medication.  By 2002, the Veteran was completely "weaned off" Xanax.  (This record is probative in that it reveals that the Veteran had problems with Xanax use prior to his treatment with the VA).  

A June 2003 VA neurology consultation indicated that the Veteran was again taking 1milligram of Xanax three times a day.

An October 2003 VA psychiatry note reflected that the Veteran's Xanax was decreased to 0.5 milligrams twice a day.  

A November 2003 VA psychiatry note remarked that the Veteran "misses the higher Xanax dosing of the past - but understands why it was decreased."  The Veteran complained of continuing symptoms that he wanted controlled, such as panic attacks.  His current Xanax dose was continued.  Notably, the Veteran was warned of the risks and benefits of long-term Xanax use.  VA staff noted that the Veteran "documented understanding these risks."  

In a January 2004 statement, the Veteran commented that Xanax was the only thing that helped his panic attacks.  He reported that he has experienced six panic attacks within the past two weeks ever since his Xanax dose was decreased to 0.5 milligrams twice a day.  He also reported memory loss after his decreased Xanax dose.  

A January 2004 VA psychiatry note indicated that his Xanax dose was increased to 1 milligram four times a day to control panic symptoms.  Notably, the Veteran was made aware of the risks and benefits of long-term Xanax use, yet he agreed to continue treatment.  

An April 2004 VA psychiatry note described increasing the Veteran's Xanax dose to 12 milligrams a day for control of panic attacks.  The Veteran was again made aware of the risks and benefits of long-term Xanax use, yet he agreed to continue treatment.  

A January 2005 VA psychiatry note reflected that the Veteran called and requested to restart his Xanax after he had tried to discontinue it on his own.  The Veteran felt that he needed it back.  His panic attacks had become more progressive.  He was placed on 12 milligrams Xanax a day.  A subsequent treatment note in the same month assessed that the Veteran reported doing well on this higher dose of Xanax.  

An April 2005 VA psychiatry note reflected that the Veteran claimed a reduction of the Xanax dosage was not appropriate for his needs.
 
In May 2005, October 2005, and November 2005, VA psychiatry notes documented the renewal of the Veteran's Xanax prescription.  The Veteran reported doing well with the medication.  Notably, the Veteran was once again made aware of the risks and benefits of long-term Xanax use, yet he agreed to continue treatment.  

A May 2006 VA psychiatry note reflected that the Veteran's Xanax prescription was renewed, as he reported panic attacks and anxiety.  The Veteran was further made aware of the risks and benefits of long-term Xanax use, yet he agreed to continue treatment.  

An October 2006 VA psychiatry note reflected that the Veteran's Xanax prescription was renewed, as he reported panic attacks following the death of his grandmother.  He was placed on 12 milligrams of Xanax a day.  He requested an early refill of Xanax, as he asserted it takes too long to arrive by mail.  Notably, the Veteran was made aware of the risks and benefits of long-term Xanax use, yet he agreed to continue treatment.  

Two separate December 2006 VA psychiatry and telephone notes dated one week apart recorded the Veteran's assertion that he did not receive Xanax that was sent to him in the mail.  The Veteran came to VA to pick up a 10-day partial supply until the rest arrived in the mail.  The Veteran was assessed as "anxious" about the Xanax.  

An April 2007 VA psychiatry note reflected the Veteran's complaints that his Xanax was failing to control his anxiety and nervousness, even though it had worked well before.  His prescription for 12 milligrams Xanax a day was renewed.  Once again, the Veteran was made aware of the risks and benefits of long-term Xanax use, yet he agreed to continue treatment.  

In a May 2007 VA telephone note, the Veteran called VA and complained that he did not receive the full prescription of Xanax in the mail.  He requested additional Xanax to cover the shortage.  The Veteran was advised that pharmacy records confirm that the correct number of Xanax was shipped and that he should speak with the pharmacist.  The pharmacist also confirmed that the correct amount of Xanax was shipped.  The Veteran became upset and stated that he would call his Congressman.  

Subsequent May 2007 VA telephone and psychiatric notes dated two weeks later document that the Veteran called again stating that he needed more Xanax because he would run out by the start of June 2007.  The Veteran was described as irritable and demanding.  He requested additional Xanax (an early script) in spite of having enough Xanax at home.  A "possible abuse of Xanax" was noted.  The Veteran was advised to come to the emergency room.  An attempt was made to discuss the addictive problems associated with Xanax, but the Veteran stated that he had no problem with side effects for the past two and a half years.  The Veteran remarked that he could get seizures if he did not get his Xanax and then everyone at the VA "will be in trouble."  The Veteran was advised that VA medical personnel would wait until June 2007 before writing another prescription.  The Veteran became angry and "zoomed out of the office slamming the door."  VA medical personnel remarked that they would alert the VA physician to the Veteran's situation.  
 
In June 2007, the Veteran failed to appear to a VA medical appointment. 

A July 2007 VA telephone note documented that the Veteran called attempting to get Valium for his anxiety.  The Veteran was advised that Valium was similar to Xanax and that Dr. H.R. would not prescribe it.  The Veteran was advised to read about Xanax and the addictive problems it causes, including memory impairment.  The Veteran was encouraged to decrease Xanax from 12 milligrams a day very slowly by one tablet a day.  He was advised to consider Zoloft as well.  

VA psychiatric notes dated from July 2007 to October 2007 revealed that the Veteran failed to appear or cancelled the mental health appointments he had with VA.  The Veteran stated that he needed additional help for his psychiatric problems.  

In a November 2007 report of contact, the Veteran commented that he had to check himself into detox due to overdosing on Xanax.  He claimed VA was guilty of malpractice.  He added that he had contacted local media regarding this issue.  

VA psychiatric and emergency room notes dated in March 2008 reflect that the Veteran visited the emergency room due to frequent anxiety attacks during the past few weeks.  The Veteran reported that he had stopped taking Xanax himself because the dosage was too high.  He said he had not been on Xanax for almost a year.  It was noted that the Veteran had been on 12 milligrams of Xanax a day until Dr. H.R. educated the Veteran to the negative consequences of long-term use, especially at high doses.  The Veteran was transferred to another VA doctor in August 2007, but dropped out of care.  The Veteran now requested the restart of Xanax.  The Veteran was advised by way of a "long discussion" that given his past history with Xanax, there were concerns about restarting it.  The Veteran was polite, but verbalized anger about not being prescribed Xanax.  The Veteran refused exploration of other potential medications.  

A subsequent March 2008 VA mental health note documented that the Veteran had not experienced a seizure in six years.  He reported current panic attacks.  He was not on Xanax at that time.  

In April 2008, the Veteran failed to appear for a VA mental health appointment. 

In an April 2008 VA note, the Veteran accused Dr. H.R. of having treated him with the wrong medication.  

In May 2008, the Veteran failed to appear to a VA mental health appointment. 

Upon review of the above evidence of record, including subsequent VA examinations and hearing testimony, the Veteran's § 1151 claim is denied.  

Initially, the Veteran does not exhibit any additional permanent disability from taking Xanax from 2003 to 2007, as shown by comparing the Veteran's condition before and after the VA medical care in question.  38 C.F.R. § 3.361(b).  After reviewing the Veteran's allegations and his history of VA treatment, in a June 2008 VA opinion, R.H., MD., concluded that there is no indication the Veteran was harmed by the Xanax.  This conclusion is supported by the VA medical evidence of record.  Another VA opinion was also provided in October 2011.  The VA clinician concluded that there was no additional disability following the Veteran's medical course of Xanax with VA, despite the dose of 360 milligrams a month.  No adverse signs or symptoms were reported by the Veteran to VA medical staff as the result of Xanax.  In fact, any adverse side effects noted were secondary to the Veteran "NOT taking prescribed Xanax as scheduled or without proper step down or medical monitor."  No medical professional of record has opined that the Veteran has permanent mental impairment due to increased anxiety (panic attacks) and increased memory loss due to being allegedly overmedicated with Xanax.  The Veteran has not been on Xanax since July 2007, according to the Veteran himself and VA treatment records.  In addition, with regard to seizures, a March 2008 VA mental health note documented that the Veteran had not experienced a seizure in six years.  There were no further reports of additional seizures in the record. 

In any event, in the present case, it is not shown that VA medical care caused any additional disability as defined by VA regulation.  38 C.F.R. § 3.361(c).  In this regard, additional disability caused by a Veteran's failure to follow properly-given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).  In a June 2008 VA opinion, Dr. R.H., stated that VA's medical chart revealed that the Veteran was extremely persistent in asking for Xanax over several years and repeatedly reported that the 12 milligram dose of Xanax was the only medication that helped him.  It was noted that the Veteran called multiple times claiming he did not receive the full allotment of Xanax (see e.g., December 2006 and May 2007 VA treatment notes).  The Veteran also refused other medication options offered by VA medical personnel.  In addition, the VA medical chart confirms that the Veteran was advised of the risks, benefits, and side effects of Xanax on multiple occasions, but that the Veteran continuously denied having any side effects.  Moreover, in October 2011, a VA clinician concluded that any adverse side effects noted were secondary to the Veteran "NOT taking prescribed Xanax as scheduled or without proper step down or medical monitor."   The October 2011 VA clinician added that noncompliance with Xanax dosage was noted on two separate occasions.  VA provided the Veteran with appropriate testing, follow-ups, continuity of care, referrals, and consistently monitored him.  The October 2011 VA examiner cited medical treatise evidence in supporting the conclusions reached.  

The probative value of a medical professional's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 177, 180 (1995).  A medical opinion or examination is adequate where it is based upon consideration of the appellant's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Overall, the medical opinions of record were based on a review of the claims folder and supported by the evidence of record and a thorough rationale.  The Board emphasizes that private and VA treatment records dated from 2000 to 2008 overwhelmingly support the conclusions of the June 2008 and October 2011 VA clinicians.  On numerous occasions, the Veteran was made aware of the risks and benefits of long-term Xanax use, yet consistently agreed to continue treatment.  In fact, VA treatment records confirm that the Veteran became enraged and threatening on several occasions when VA refused to prescribe him additional Xanax, after the Veteran suspiciously indicated that he did not receive his Xanax in the mail.  In May 2007, a "possible abuse of Xanax" by the Veteran was noted.  The Veteran insisted that he remain on Xanax and did not accept recommendations for other medications in several instances.  

Significantly, even after the Veteran filed his § 1151 claim in August 2007 for alleged VA over-prescription of Xanax, March 2008 VA psychiatric and emergency room notes document his actual request to restart his Xanax with VA, despite his pending "malpractice" claim.  The Veteran was advised by way of a "long discussion" with VA personnel that given his past history with Xanax, there were concerns about restarting it.  The Veteran actually verbalized anger about not being restarted on Xanax by VA despite his pending § 1151 claim.  The Veteran refused exploration of other potential medications.  In light of this evidence, the Board notes that personal interest and desire for monetary gain may affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Because the evidence does not demonstrate that the actual hospital care, medical or surgical treatment, or examination provided by VA caused additional disability from Xanax usage, the analysis need not advance to the question of proximate cause including negligence and reasonable foreseeability.  Mangham v. Shinseki, 23 Vet. App. 284, 287-88 (2009); Loving, 19 Vet. App. at 99-100.  See also 38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361(d).  In any event, given that the record is replete with references to the Veteran being aware of the risks and benefits of long-term Xanax use, yet consistently agreed to continue treatment, there is no probative support for any argument that VA's health care providers did not substantially comply with the informed consent requirements of 38 C.F.R. § 17.32, on the issue of reasonable foreseeability.  Moreover, with regard to negligence, VA treatment records and VA clinician opinions do not establish that VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  See 38 C.F.R. § 3.361(d)(1).  No probative evidence of record establishes any negligence here. 

The Veteran's lay assertions regarding alleged additional disability and causation for purposes of entitlement to § 1151 benefits are outweighed by the VA medical records and clinical opinions discussed in detail above.  The Board acknowledges that the Veteran has competently stated that medical personnel have told him personally that VA was at fault.  He is competent to relate what was told to him, even though he has not submitted this evidence or provided adequate authorization to secure it.   In any event, the VA medical records and opinions discussed above are more detailed and probative than his lay statements, as they are based on a review of the claims file, including his statements, as well as on the clinicians' medical expertise.  They are also supported by an adequate rationale.  On the other hand, the Veteran's recitation of what doctors have told him does not reveal the basis or rationale for such opinions.  Overall, the preponderance of the competent, credible, and more probative evidence of record demonstrates that the Veteran became addicted to Xanax for several years on his own accord, despite being consistently advised by VA regarding the risks and benefits of long-term Xanax use.  

In light of the above, the Board finds that the criteria for entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for additional disability from alleged overprescribed Xanax caused by VA medical care have not been met, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

A 20 percent disability rating for a low back strain is granted, subject to the laws and regulations governing the payment of VA compensation.

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability due to a prescription for Xanax by a VA medical facility is denied.  



____________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


